Citation Nr: 1605442	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015. 

2.  Entitlement to an initial compensable evaluation for a scar of the top of the head since April 11, 2007.

3.  Entitlement to an initial compensable evaluation for a linear scar of the left shoulder since April 11, 2007.

4.  Entitlement to an initial compensable evaluation for a linear scar of the top of the left lower back since May 19, 2015.

5.  Entitlement to higher initial evaluations for residual nerve damage to the left shoulder, bicep, and fingers, currently rated as 10 percent since February 26, 2010, and 20 percent since May 19, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970, February to April 1991 and April to August 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The rating decision granted service connection for residual scarring, shell fragment wounds, left shoulder, both legs, head, and back, evaluated as noncompensable, effective April 11, 2007.

During the pendency of the appeal, an August 2011 rating decision of the St. Petersburg, Florida, RO granted service connection for residual nerve damage to the left shoulder, bicep, and fingers.  The evaluation assigned was 10 percent, effective February 26, 2010, the date of a claim for an increased evaluation for residuals of shell fragment wound, the left shoulder, which led to the service connection grant. 

Also during the pendency of the appeal, a May 2012 rating decision granted a 10 percent evaluation for residual scarring, shell fragment wounds, left shoulder (previously evaluated with residual scarring, shell fragment wounds, both legs, head, and back).  The effective date was April 11, 2007.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).
In his June 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent May 2014 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In January 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in June 2015, which increased the disability rating for the residual nerve damage to the left shoulder, bicep, and fingers to 20 percent.  The 20 percent rating was made retroactively effective from May 19, 2015, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The RO also assigned separate noncompensable disability ratings for a scar of the top of the head and a linear scar of the left shoulder, retroactively effective from April 11, 2007.  The RO also assigned a separate noncompensable disability rating for a linear scar of the top of the left lower back, retroactively effective from May 19, 2015.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  From April 11, 2007, to May 18, 2015, the residual scarring from shell fragment wounds to the back was asymptomatic.

2.  Throughout the entire appeal period, the residual scarring from shell fragment wounds to the legs has been asymptomatic.

3.  Throughout the entire appeal period, the residual scarring from shell fragment wounds to the left shoulder was painful and superficial.

4.  Throughout the entire appeal period, the linear scar of the top of the head has not been manifested by a characteristic of disfigurement.

5.  Throughout the entire appeal period, the linear scar of the left shoulder has not been manifested by limitation of function of the left shoulder due to the scarring.

6.  Since May 19, 2015, the linear scar of the top of the left lower back has been superficial and painful on examination without limitation of function of the back due to the scarring.

7.  From February 26, 2010, to May 18, 2015, the residual nerve damage to the left shoulder was manifested by mild, incomplete paralysis of the ulnar nerve.

8.  Since May 19, 2015, the residual nerve damage to the left shoulder has been manifested by moderate, incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial evaluation in excess of 10 percent for residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2015).

2.  The claim of entitlement to an initial compensable evaluation for a scar of the top of the head since April 11, 2007, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7800 (2015).

3.  The claim of entitlement to an initial compensable evaluation for a linear scar of the left shoulder since April 11, 2007, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7805 (2015).

4.  Since May 19, 2015, the criteria for a 10 percent initial disability rating for the linear scar of the top of the left lower back have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7804, 7805 (2015).

5.  The claim of entitlement to higher initial evaluations for residual nerve damage to the left shoulder, bicep, and fingers, currently rated as 10 percent since February 26, 2010, and 20 percent since May 19, 2015, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream elements of the claims.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, military Reserves records, and post-service treatment records have been obtained.  Additionally, in November 2013, the Social Security Administration (SSA) informed the AOJ that there were no medical records for the Veteran.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  The Veteran has also been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The Board finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in May 2015.  Thus, there is no duty to provide further medical examinations on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its January 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations, which he had in May 2015.  The remand also directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the June 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claims

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

B.  General Scar Regulations

The Veteran's scars of the left shoulder, legs, back, and top of head are currently rated under the scar regulations.  38 C.F.R. § 4.118.

The Veteran filed his service connection claim (from which all of these claims originated) in April 2007.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  Therefore, the criteria that became effective on August 30, 2002, are the only ones that apply in this case.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).

Under DC 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent rating.  A 30 percent evaluation is warranted for two or three characteristics of disfigurement, or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 50 percent evaluation is warranted for four or five characteristics of disfigurement, or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 80 percent evaluation is warranted for six or more characteristics of disfigurement, or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, DC 7800.

Characteristics of disfigurement include the following:  scar five or more inches in length (13 or more centimeters (cm.)); scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and, skin indurated and inflexible in an area exceeding six square inches.  Id. at Note (1).  

Under DC 7801, scars, other than those on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A Note associated with this DC specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, scars, other than those on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if the area or areas exceed 144 square inches (929 sq. cm.).  A 10 percent rating is the maximum schedular rating available under DC 7802.  38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for a superficial unstable scar.  A Note associated with this DC specifies that an unstable scar is one where there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

DC 7804 provides for a single maximum 10 percent disability rating where a superficial scar is painful on examination.  A Note associated with this DC specifies that superficial scars are those not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Under DC 7805, the rater is instructed to rate the scar based on the limitation of function of the affected part.  38 C.F.R. § 4.118.


C.  Residual Scarring of Left Shoulder, Legs, and Back

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7804 for his residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015.  He seeks a higher initial disability rating.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015.  Here, the Veteran is in receipt of the maximum schedular disability rating of 10 percent under DC 7804.  38 C.F.R. § 4.118.  

Additionally, the Board finds that the Veteran's residual scarring of the back does not warrant a separate compensable disability rating under any of the scar regulations prior to May 19, 20105.  38 C.F.R. § 4.118.

Here, at the April 2007 VA examination, the scar measured 2.5 cm. x 1 cm. The scar was faded, and approximately the same color as the surrounding skin.  The Veteran did not report any current symptoms associated with this scar.  The examiner found that the scar was well-healed, superficial, stable, smooth, and flat without any tissue loss or adherence.  The Veteran did not have any tenderness, keloid, inflammation, edema, induration, or inflexibility.  There was no disfigurement or effect on motion or function. 

On his July 2008 Substantive Appeal, the Veteran stated that he had no complaints regarding his back scarring.

At his May 2010 VA examination, the VA examiner determined that the scar was located on the left flank area of the lateral aspect.  The scar measured 0.2 cm. (width) by 2 cm. (length).  The scar was not painful and did not have any signs of skin breakdown.  The scar was superficial without any inflammation, edema, keloid formation, or any other disabling effects.

The treatment records do not provide any evidence contrary to that obtained at the VA examinations.

Based on the aforementioned evidence, the Veteran is not entitled to a separate compensable disability rating for the scarring of his back prior to May 19, 2015.  DC 7800 does not apply because it pertains to the head, face, or neck.  DC 7801 does not warrant a separate compensable disability rating because the Veteran's scar of his back is not deep.  DC 7802 does not support a separate compensable disability rating because the scar does not exceed an area of 144 square inches (929 sq. cm.).  DC 7803 does not warrant a separate compensable disability rating because the Veteran's scar of his back is not unstable.  DC 7804 does not warrant a separate compensable disability rating because the Veteran's scar of his back is not painful on examination.  Finally, DC 7805 does not warrant a separate compensable disability rating because the Veteran's scar of his back does not limit his function of the affected part (i.e., his back).  Thus, the Veteran's residual scarring of the back does not warrant a separate compensable disability rating under any of the scar regulations prior to May 19, 2015.  38 C.F.R. § 4.118.

Further, the Veteran's residual scarring of the legs does not warrant a separate compensable disability rating under any of the scar regulations at any time during the appeal period.  38 C.F.R. § 4.118.

Here, at the April 2007 VA examination, the scar on the Veteran's right posterior mid-thigh measured 2.5 cm. x 2 cm.  The scar was approximately the same color as the surrounding skin.  The Veteran did not report any current symptoms associated with this scar.  The examiner found that the scar was well-healed, superficial, stable, smooth, and flat without any tissue loss or adherence.  The Veteran did not have any tenderness, keloid, inflammation, edema, induration, or inflexibility.  There was no disfigurement or effect on motion or function.  There were no scars found on the left posterior thigh.  

On his July 2008 Substantive Appeal, the Veteran stated that he had no complaints regarding the scarring of his legs.

At his May 2010 VA examination, the VA examiner found that the Veteran's left lower extremity scar was located on the posterior-inferior aspect of the left thigh.  The scar measured 0.3 cm. (width) by 2 cm. (length).  The right lower extremity scar was located on the posterior-inferior aspect of the right thigh.  The scar measured 1.5 cm. (width) x 2 cm. (length).  The scars were not painful and had no signs of skin breakdown.  The scars were superficial without inflammation, edema, keloid formation, or other disabling effects.

At his May 2015 VA examination, the VA examiner found that the scars of the bilateral lower extremities were stable without frequent loss of covering of skin over the scars.  The scars were not painful.  The scars on the legs were faded to the point that they could not be found or measured.  The Veteran stated that they were superficial.  The scars did not result in limitation of function.

The treatment records do not provide any evidence contrary to that obtained at the VA examinations.

Based on the aforementioned evidence, the Veteran's residual scarring of the legs does not warrant a separate compensable disability rating under any of the scar regulations at any time during the appeal period.  38 C.F.R. § 4.118.  DC 7800 does not apply because it pertains to the head, face, or neck.  DC 7801 does not warrant a separate compensable disability rating because the Veteran's scars of his legs are not deep.  DC 7802 does not support a separate compensable disability rating because the scars do not exceed an area of 144 square inches (929 sq. cm.).  DC 7803 does not warrant a separate compensable disability rating because the Veteran's scars of his legs are not unstable.  DC 7804 does not warrant a separate compensable disability rating because the Veteran's scars of his legs are not painful on examination.  Finally, DC 7805 does not warrant a separate compensable disability rating because the Veteran's scars of his legs do not limit his function of the affected part (i.e., his legs).  Thus, the Veteran's residual scarring of the legs do not warrant a separate compensable disability rating under any of the scar regulations.  38 C.F.R. § 4.118.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015, but finds none are raised by the medical evidence.  The Veteran is already in receipt of the maximum schedular disability rating of 10 percent available under DCs 7802 and 7803.  DC 7800 is not applicable because the Veteran's scars are not on the head, face, or neck.  DC 7801 does not provide a higher disability rating as the scarring areas of the left shoulder, legs, and back, when combined, do not exceed 12 square inches (77 square centimeters).  Specifically, at the May 2015 VA examination, the Veteran's left shoulder measured 7.0 cm.  At his May 2010 VA examination, the scar measured 0.3 cm. by 6.0 cm.  At his April 2007 VA examination, the scar measured 5.0 cm. x 5 mm.  These measurements, when combined with the aforementioned legs and back measurements, do not exceed 12 square inches (77 square centimeters), to warrant a higher disability rating of 20 percent.  Further, DC 7805 does not provide a higher rating, as the Veteran does not suffer from limitation of function of the legs or back due to the scarring.  Additionally, the Veteran is already in receipt of a separate disability rating under DC 7805 for his left shoulder scarring, as will be discussed below.  38 C.F.R. 
§ 4.118.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015, at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Scar on Top of Head

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7800 for his scar of the top of the head.  He seeks a higher initial disability rating.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his scar of the top of the head.  Here, there is no evidence of a characteristic of disfigurement, to warrant a compensable disability rating.  38 C.F.R. § 4.118, DC 7800.  

Specifically, at the April 2007 VA examination, the VA examiner determined that the Veteran had a scar on the top of his head, posterior, left of center.  It was faded and slightly hypopigmented.  The scar measured 1 cm. x 3 mm.  The Veteran did not report any current symptoms associated with this scar.  The examiner found that the scar was well-healed, superficial, stable, smooth, and flat without any tissue loss or adherence.  The Veteran did not have any tenderness, keloid, inflammation, edema, induration, or inflexibility.  There was no disfigurement or effect on motion or function.

At the May 2010 VA examination, the VA examiner found that the Veteran had a scar on the left parietal area of the scalp.  The scar measured 0.2 cm. (width) by 1.5 cm. (length).  The examiner found that the scar was not painful and had no signs of skin breakdown.  The scar was superficial and without inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, or underlying soft tissue loss.  The scar on top of the head was not indurated or inflexible, and the contour was not elevated or depressed.  The scar on top of the head was not adherent to underlying tissue, and had no other disabling effects.  The examiner found that the scar was healed.

At the May 2015 VA examination, the Veteran reported that he could feel the scar on his head if he combed over it, but it was not painful.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the scar on top of the head was stable and without frequent loss of covering of skin over the scar.  The examiner determined that the scar was not painful.  The examiner stated that the scar was "very faded" on top of the head.  The scar was well-healed and nontender without adhesions or deformity.  The scar measured 2.0 cm. (length) by 0.5 cm. (width).  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function.

The treatment records in the claims file do not provide any contrary evidence.  

The aforementioned evidence does not document that the scar on top of the head was five or more inches in length (13 or more cm.), at least one-quarter inch (0.6 cm.) wide at widest part, surface contour elevated or depressed on palpation, adherent to underlying tissue, hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  Thus, there is no evidence of a characteristic of disfigurement of the scar on top of the head to warrant a compensable disability rating.  38 C.F.R. 
§ 4.118, DC 7800.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's scar on top of the head, but finds none are raised by the medical evidence.  DC 7801 and 7802 are inapplicable because they apply to scars, other than those on the head, face, or neck.  Under DC 7803, a compensable disability rating is not warranted because the Veteran's scar of the top of the head is not unstable.  Under DC 7804, a compensable disability rating is not warranted because the Veteran's scar of the top of the head is not painful on examination.  Further, DC 7805 does not provide a higher rating, as the Veteran does not suffer from limitation of function of the head due to the scarring.  38 C.F.R. § 4.118.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  
In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected scar of the top of the head at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

E.  Linear Scar of Left Shoulder

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7805 for his linear scar of the left shoulder.  He seeks a compensable initial disability rating.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his linear scar of the left shoulder.  Here, there is no evidence of limitation of motion of the left shoulder due to the scarring to warrant a compensable disability rating.  38 C.F.R. § 4.118, DC 7805.  Specifically, at the April 2007, May 2010, and May 2015 VA examinations, the VA examiner determined that the linear scar of the left shoulder did not limit the function of the affected part (i.e., left shoulder).  The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examinations.  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his linear scar of the left shoulder.  38 C.F.R. § 4.118, DC 7805.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's linear scar of the left shoulder, but finds none are raised by the medical evidence.  The Veteran is already in receipt of a separate disability rating of 10 percent for his residual scarring of the left shoulder, as described above.  The Veteran's symptoms have been addressed by the two disability ratings rated under 38 C.F.R. § 4.118, DC 7804 and 7805.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected linear scar of the left shoulder at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

F.  Scar on Back

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7805 for his linear scar of the top of the left lower back since May 19, 2015.  He seeks a compensable initial disability rating.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial disability rating of 10 percent for his linear scar of the top of the left lower back since May 19, 2015.  

Here, there is no evidence of limitation of function of the back due to the scarring to warrant a compensable disability rating since May 19, 2015.  38 C.F.R. § 4.118, DC 7805.  However, under DC 7804, the Veteran is entitled to an initial disability rating of 10 percent because his linear scar of the top of the left lower back has been superficial and painful on examination since May 19, 2015.

Specifically, at the May 19, 2015, VA examination, the Veteran reported that his scar on his back was painful if touched.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's shell fragment wound scar on his back was stable and did not have frequent loss of covering of skin over the scar.  The scar was well-healed, nontender to palpation, and without adhesions or deformity.  The scar was linear and measured 2.5 cm.  The scar did not result in limitation of function.  The examiner determined that the Veteran had two painful scars of the trunk or extremities, and then proceeded to discuss the painful left shoulder and back scars.  

The treatment records do not provide any evidence contrary to that obtained at the VA examination.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial disability rating of 10 percent for his linear scar of the top of the left lower back since May 19, 2015.  Here, the evidence establishes that the Veteran's linear scar of the top of the left lower back has been superficial and painful on examination since May 19, 2015, which warrants a higher 10 percent initial disability rating.  38 C.F.R. § 4.118, DC 7804.

The Veteran is not entitled to a disability rating in excess of 10 percent.  He is now in receipt of the maximum schedular disability rating of 10 percent available under DCs 7802, 7803, and 7804.  DC 7800 is not applicable because the Veteran's scars are not on the head, face, or neck.  DC 7801 does not provide a higher disability rating as the scarring areas of the left shoulder, legs, and back do not exceed 12 square inches (77 square centimeters).  DC 7805 does not apply because the VA examiner determined that the Veteran did not have limitation of function of his back due to the scarring.  38 C.F.R. § 4.118.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  
In sum, the preponderance of the evidence warrants an initial disability rating of 10 percent, but no higher, for the service-connected linear scar of the top of the left lower back since May 19, 2015.  Thus, the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

G.  Nerve Damage

The Veteran's residual nerve damage to the left shoulder, bicep, and fingers is currently rated as 10 percent since February 26, 2010, and 20 percent since May 19, 2015, under 38 C.F.R. § 4.124a, DC 8516.  He seeks higher initial disability ratings.
Initially, the Board notes that the Veteran is right-handed, and thus his left side is his minor side.  See VA examination dated in May 2015.

DC 8516 provides ratings for paralysis of the ulnar nerve.  DC 8516 provides that mild incomplete paralysis is rated 10 percent on the minor side.  Moderate incomplete paralysis is rated 20 percent on the minor side.  Severe incomplete paralysis is rated 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and  little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 50 percent on the minor side.  38 C.F.R. § 4.124a.  

DC 8716 refers to neuralgia of the ulnar nerve, and is rated under the criteria for DC 8516.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board will begin by addressing the 10 percent rating that is in effect from February 26, 2010, to May 18, 2015.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his residual nerve damage to the left shoulder, bicep, and fingers from February 26, 2010, to May 18, 2015.  Here, there is no evidence of moderate incomplete paralysis of the ulnar nerve to warrant a higher 20 percent disability rating during this appeal period.  38 C.F.R. § 4.124a, DC 8516.  

Specifically, at an October 2010 VA examination, the VA examiner determined that the Veteran had normal vibration and position sense in his left upper extremity.  He had decreased light touch of a small area (2 inches x 2 inches) on his lateral upper arm.  He did not have dysesthesias.  His motor examination and muscle tone were normal.  The Veteran did not have muscle atrophy.  The examiner diagnosed the Veteran with localized superficial neuralgia and nerve dysfunction of the left upper extremity without paralysis or neuritis.

The Veteran was afforded another VA examination in January 2011.  The VA examiner found that the Veteran's left upper extremity had normal vibration, pain/pinprick, position sense, and light touch.  He did not have dysesthesias.  His reflexes of the left upper extremity were normal.  He had active movement against full resistance with normal muscle tone.  The Veteran did not have muscle atrophy of the left upper extremity.

The treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his residual nerve damage to the left shoulder, bicep, and fingers from February 26, 2010, to May 18, 2015.  Here, there is no evidence of moderate incomplete paralysis of the ulnar nerve to warrant a higher 20 percent disability rating.  Specifically, at both examinations, the involvement was wholly sensory.  His reflexes, vibration, position sense, and muscle tone were normal.  He had active movement against full resistance.  Thus, the Board finds that the Veteran's residual nerve damage to the left shoulder, bicep, and fingers is best rated as mild prior to May 19, 2015, which warrants the current 10 percent disability rating.  38 C.F.R. § 4.124a, DC 8516.  

The Board will now address the 20 percent rating that is in effect since May 19, 2015.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his residual nerve damage to the left shoulder, bicep, and fingers since May 19, 2015.  Here, there is no evidence of severe incomplete paralysis of the ulnar nerve to warrant a higher 30 percent disability rating during this appeal period.  38 C.F.R. § 4.124a, DC 8516.  

Specifically, on May 19, 2015, the Veteran was afforded a VA examination.  The VA examiner determined that the Veteran had "moderate" left ulnar neuropathy of the elbow per NCS/EMG findings at the examination.  Following a physical examination of the Veteran, the examiner found that the Veteran had moderate intermittent pain and numbness of the left upper extremity, but did not have constant pain.  The Veteran had mild paresthesias and/or dysesthesias of the left upper extremity.  The Veteran had full muscle strength of his left upper extremity without any muscle atrophy.  His reflexes were normal in the left upper extremity.  The sensory examination revealed absent sensation testing to light touch in the left hand and fingers.  In summary, the examiner found that the Veteran had mild incomplete paralysis of the left ulnar nerve.  No other nerves in the left upper extremity were affected.  There is no other medical evidence dated since May 19, 2015.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his residual nerve damage to the left shoulder, bicep, and fingers since May 19, 2015.  Here, there is no evidence of severe incomplete paralysis of the ulnar nerve to warrant a higher 30 percent disability rating.  Specifically, the VA examiner determined that the Veteran had mild to moderate symptoms in the left upper extremity.  Only the ulnar nerve of the left upper extremity was affected, and the involvement was wholly sensory.  Thus, the Board finds that the Veteran's residual nerve damage to the left shoulder, bicep, and fingers is best rated as moderate since May 19, 2015, which warrants the current 20 percent disability rating.  38 C.F.R. § 4.124a, DC 8516.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's residual nerve damage to the left shoulder, bicep, and fingers, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant additional staged ratings.  Fenderson, 12 Vet. App. at 126.  
The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent since February 26, 2010, and in excess of 20 percent since May 19, 2015, for the service-connected residual nerve damage to the left shoulder, bicep, and fingers at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

III.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's service-connected disabilities currently on appeal fully address his symptoms, which include mainly symptoms of pain, burning, numbness and tingling, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the levels of severity and symptomatology of the service-connected disabilities currently on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports symptoms of pain, burning, numbness and tingling.  The regulations address these symptoms, and these symptoms were considered in assigning the Veteran his current disability ratings.  However, even with consideration of his pain, burning, numbness and tingling, his symptoms were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, burning, numbness and tingling were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability due to the service-connected disabilities currently on appeal is not raised by the record.  On his March 2012 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability form, the Veteran stated that he was unable to work due to service-connected PTSD and vestibular dysfunction.  The Veteran did not indicate that he was currently unemployed due to any of the service-connected disabilities currently on appeal.  At the recent May 2015 VA examinations, the VA examiners determined that the service-connected disabilities currently on appeal did not impact the Veteran's occupation.  Therefore, consideration of a TDIU due to the service-connected disabilities currently on appeal is not warranted. 


ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for residual scarring from shell fragment wounds to the left shoulder and legs since April 11, 2007, and to the back from April 11, 2007, to May 18, 2015, is denied. 

The claim of entitlement to an initial compensable evaluation for a scar of the top of the head since April 11, 2007, is denied.

The claim of entitlement to an initial compensable evaluation for a linear scar of the left shoulder since April 11, 2007, is denied.

Since May 19, 2015, a 10 percent initial disability rating for the linear scar of the top of the left lower back is granted.

The claim of entitlement to higher initial evaluations for residual nerve damage to the left shoulder, bicep, and fingers, currently rated as 10 percent since February 26, 2010, and 20 percent since May 19, 2015, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


